23. Creation of the European Return Fund (2008-2013) (vote)
- Before the vote:
rapporteur. - (PL) Mr President, I would like to draw your attention to an outstanding controversy, which is the requirement announced since the beginning of this Parliament making the establishment of a Return Fund conditional on the need to adopt a returns directive by the end of next year.
It is essential for this House to link the Return Fund with a Return Directive, but it has not succeeded in doing so. I would therefore like to inform the Council that it is possible that if a Returns Directive is not adopted, Parliament may make use of its budgetary entitlements and suspend payments to the Return Fund in the 2008 budget. That is why this matter is so important.
I therefore call upon this House to vote in favour of the Return Fund, because previously the Council threatened us with a veto of the Integration Fund. I therefore urge you to vote together in this matter.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council will continue its work, during which it will be in close contact with the European Parliament to ensure that consensus is reached soon on the proposal for a Directive of the European Parliament and of the Council on common standards and procedures in Member States for returning illegally remaining third country nationals.
The Council would point out that agreement on this proposal is one of the priorities that the Council and the Commission set in the action plan on the implementation of the Hague Programme established to strengthen freedom, security and justice in the European Union. The Council will do all it can to promote the achievement of this objective and remind everyone of the European Parliament's role in any agreement on this proposal.
Member of the Commission. Mr President, the Commission will continue to encourage the Council in all appropriate fora to make progress on the proposal for a European Parliament and Council directive on common standards and procedures in Member States for returning illegally staying third country nationals and to intensify negotiations with the European Parliament on this proposal, with a view to reaching an agreement by the end of 2007.
The Commission recalls that agreement on this proposal is one of the priorities set out in the Council and Commission's action plan implementing the Hague Programme on strengthening freedom, security and justice in the European Union.
The European Commission is open to discussions on improvements to the proposal. In doing so, the Commission will, however, remain committed to maintaining the dual objective of the directive: to be an efficient instrument of return policy and, at the same time, an efficient protection instrument for the third country nationals involved. Moreover, the Commission will propose to include the implementation of legislation in the field of return, in particular this directive, as one of the priorities for the strategic guidelines, for the intervention of the Return Fund in the period 2008-13.